Kupferman, J. P.,
dissents in a memorandum as follows: I would affirm the determination in favor of Pillsbury for the reasons stated by the Justice at *976Trial Term (Dontzin, J.) at the conclusion at the presentation of evidence, but I would reduce the amount of damages. 11 This appeal arises out of a proposed sale by plaintiff United Commodities-Greece of two 25-ton shipments of corn to the Soviet Union, with payment to Pillsbury from whom United Commodities purchased the corn, guaranteed under two distinct letters of credit from separate banks. I disagree with the majority only with respect to the Fidelity International Bank letter. 11 When the Soviet Union declined to issue import licenses for the com, Pillsbury repurchased the com from plaintiff, with the consent of the court and all parties, though the market price had fallen substantially since the original sale to plaintiff. HThe amount of damages, however, should be reduced to reflect incidental savings realized by Pillsbury (Uniform Commercial Code, § 2-708) as a result of the repurchase agreement, which obviated the necessity of paying brokerage commissions and transportation costs to a gulf port as required by the contract. These savings total $137,500, which consists of $12,500 in brokerage commissions at 50 cents per metric ton, and $125,000 in transportation costs at $5 per metric ton. If Accordingly, the judgment should be modified to reduce the amount of damages awarded by an aggregate of $137,500 from $362,227.37 (which, including interest, makes up the judgment of $454,687) to $224,727.37, plus interest at the rates applied by Trial Term, and otherwise affirmed, without costs.